Name: Commission Implementing Decision (EU) 2016/600 of 15 April 2016 amending Decision 2007/453/EC as regards the BSE status of Romania (notified under document C(2016) 2186) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: health;  Europe;  agricultural policy;  cooperation policy;  agricultural activity
 Date Published: 2016-04-19

 19.4.2016 EN Official Journal of the European Union L 103/41 COMMISSION IMPLEMENTING DECISION (EU) 2016/600 of 15 April 2016 amending Decision 2007/453/EC as regards the BSE status of Romania (notified under document C(2016) 2186) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the third subparagraph of Article 5(2) thereof, Whereas: (1) Regulation (EC) No 999/2001 provides that Member States, third countries or regions thereof (countries or regions) are to be classified according to their bovine spongiform encephalopathy (BSE) status into one of three categories: negligible BSE risk, controlled BSE risk and undetermined BSE risk. (2) The Annex to Commission Decision 2007/453/EC (2) lists countries or regions according to their BSE status. (3) The World Organisation for Animal Health (OIE) plays a leading role in the categorisation of countries or regions according to their BSE risk. (4) In May 2014, the OIE General Assembly decided to grant negligible BSE risk status to Romania in its Resolution No 18  Recognition of the Bovine Spongiform Encephalopathy Risk Status of Member Countries (3). On 27 June 2014, the OIE Scientific Commission for Animal Diseases suspended that negligible BSE risk status due to the notification by Romania on 20 June 2014 of an atypical BSE case. (5) In May 2015, the OIE General Assembly amended the BSE Chapter of the OIE Terrestrial Animal Health Code (the Code), by adding the following sentence in Article 11.4.1 of the Code: For the purpose of official BSE risk status recognition, BSE excludes atypical BSE  as a condition believed to occur spontaneously in all cattle populations at a very low rate (4). (6) As the negligible BSE risk status of Romania had been suspended because of the detection of an atypical BSE case and as the new version of the Code excludes atypical BSE for the purpose of official BSE risk status recognition, the OIE Scientific Commission for Animal Diseases decided, with effect as from 8 December 2015, to reinstate the negligible BSE status of Romania. (7) To reflect that decision, the list of countries in the Annex to Decision 2007/453/EC should therefore be amended. (8) Decision 2007/453/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/453/EC is amended as follows: (1) the entry  Romania is inserted in Part A. Countries or regions with a negligible BSE risk, after  Portugal and before  Slovenia; (2) the entry  Romania is deleted in Part B. Countries or regions with a controlled BSE risk. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 April 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84). (3) http://www.oie.int/fileadmin/Home/eng/Animal_Health_in_the_World/docs/pdf/2014_A_RESO-18_BSE.pdf (4) http://www.oie.int/index.php?id=169&L=0&htmfile=chapitre_bse.htm